Citation Nr: 0920011	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cold injury, right 
hand.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for 
gunshot wound, left forearm.

5.  Entitlement to an evaluation in excess of 10 percent for 
gunshot wound, left leg.

6.  Entitlement to a compensable evaluation for hammertoe, 
post operative, left second toe, associated with gunshot 
wound, left leg.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans
ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In a February 2006 statement, the Veteran raised claims for 
service connection for pes planus, osteomyelitis and 
bilateral hallux valgus secondary to a service-connected left 
leg gunshot wound.  Those claims are referred to the RO for 
appropriate action.   
    
The Board notes that the Veteran initially requested a 
hearing in Washington, DC.  A hearing was scheduled for March 
2009.  In November 2008, the Veteran's representative 
notified the Board that the Veteran did not want a hearing, 
and the Veteran did not appear for a Board hearing scheduled 
for March 2009.  The Veteran's request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The issue of entitlement to service connection for cold 
weather injury residuals is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss is related to service.

2.  Tinnitus is related to service.  

3.  The Veteran does not currently have right ear hearing 
loss as defined by VA regulation. 

4.  The Veteran's gunshot wound of the left forearm is 
manifested by reduced sensation over the median distribution 
of the left hand, weakened dorsiflexion of the left thumb and 
flexion contracture of the left little finger.  

5.  The Veteran's gunshot wound of the left forearm is 
manifested by a scar that is 10 centimeters in length, is 
slightly adherent and is non-tender to palpation.

6.  The Veteran's gunshot wound of the left forearm is 
manifested by a medial scar that is, moderately adherent, 
stable, is 10 centimeters long and three centimeters in 
width.  The scar is painful on examination and does not 
result in limitation of motion of the left arm.  

7.  Gunshot wound of the left leg is manifested by weakened 
sensation, dorsiflexion and plantar flexion of the left foot 
and by a lack of control of the left big toe.

8.  The Veteran's hammertoe disorder does not affect all of 
the toes of the left foot.   


CONCLUSIONS OF LAW

1. Service connection is warranted for left ear hearing loss.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Service connection is not warranted for right ear hearing 
loss.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).    

3.  Service connection is warranted for tinnitus.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
  
4.  The criteria for a 20 percent rating for gunshot wound of 
the left forearm have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).

5.  A 10 percent rating is warranted for a medial scar of the 
left forearm.  38 U.S.C.A. § 1155 (West 2002);   38 C.F.R. § 
4.118 (2008), Diagnostic Code 7804.  

6.  The criteria for 20 percent rating for gunshot wound of 
the left leg have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8525 (2008).  

7.  The criteria for a compensable evaluation for hammertoe, 
left second toe, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.72, Diagnostic Code 5282 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a November 2003 letter, the RO notified the veteran of the 
evidence required to substantiate the claims on appeal.  This 
letter explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A January 2008 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  An August 2008 
letter satisfied the requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  These notices were provided 
subsequent to the initial unfavorable rating decision; 
however any defect with respect to the timing of the notices 
was cured by subsequent readjudication in the October 2008  
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

The Board finds that the duty to notify has been satisfied 
with regard to the claims being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).


B.  Duty to Assist

The requirements of the duty to assist have been met with 
respect to the claims being decided.  The service medical 
records and relevant post-service medical records necessary 
to decide the claims have been obtained and associated with 
the claims file.  The Veteran has been afforded VA 
examinations. 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
veteran in developing this claim.  

II.  Analysis of Claims

A.  Legal Criteria  - Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 
§ 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.

In determining if there is such clear and convincing 
evidence, all evidence should be considered including 
availability of medical records, the nature and course of a 
disease or disability, the amount of time that has elapsed 
since service before there is a complaint of the condition, 
and any other relevant factors.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Hearing Loss and Tinnitus

The Veteran alleges that his hearing loss and tinnitus are 
related acoustic trauma during service, including noise from 
included to machine guns, mortars, tanks and rifles.    

The record reflects that the Veteran received citations for 
combat service, including the Combat Infantry Badge and 
Purple Heart.  Therefore, the Veteran's exposure to acoustic 
trauma during service may be presumed.  

The Veteran had a VA audiological examination in March 2003.  
The puretone thresholds obtained during that examination were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
25
LEFT
15
15
15
20
30

Speech recognition scores were 100 percent in the left ear 
and 94 percent in the left ear.  The examiner indicated that 
there was mild conductive hearing loss through 1000 Hertz in 
the right ear, rising to normal at 2000 Hertz and sloping to 
a mild to moderate loss in the higher frequencies.  The 
examiner noted that the Veteran had normal sensitivity 
through 4000 Hertz in the left ear and a mild to moderate 
severe loss in the very high frequencies.  The examiner 
opined that military noise exposure was "more likely than 
not" contributory to left ear mild sensorineural hearing 
loss.  

A VA audiological evaluation in January 2006 noted the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
30
LEFT
15
15
10
20
40

The Board notes that the January 2006 audiological evaluation 
shows impaired hearing of the left ear but not the right, 
according to § 3.385.  

A VA audiological examination in February 2006 noted that the 
Veteran had compensable hearing loss of the left ear.  The 
examiner opined that such hearing loss was not related to 
service.  The examiner reasoned that hazardous noise does not 
cause delayed effects.  The examiner further opined that 
tinnitus is not related to noise exposures during service.  
The examiner stated that the Veteran reported tinnitus in 
2003 after it was discussed at the previous VA examination.  
The examiner stated that tinnitus was not related to service 
because it was remote from the Veteran's military noise 
exposure. 
.
In the Notice of Disagreement received in February 2007, the 
Veteran stated that he did not deny tinnitus at the time of 
the 2003 VA examination but rather denied that he had ringing 
in his ears.  The Veteran indicated that he experienced 
"high-pitched sounds reminiscent of crickets or high 
frequency radio sounds."  The veteran is considered 
competent to report tinnitus because his symptoms are capable 
of lay observation.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Accordingly, the Veteran's statements 
provide competent evidence of tinnitus at the time of the 
2003 VA examination.

Private medical records dated in November 2006 reflect 
diagnoses of hearing loss and tinnitus.  These records 
reflect an assessment of sensorineural hearing loss, likely 
due to military noise exposure.  

The above evidence establishes current diagnoses tinnitus and 
left ear hearing loss, as defined by § 3.385.  The 2003 VA 
medical opinion and the 2006 private medical records 
establish a nexus between the Veteran's in-service noise 
exposures and his hearing loss.  The Board therefore finds 
that service connection is warranted for left ear hearing 
loss.  

The record does not show a hearing loss disability of the 
right ear as defined by 
§ 3.385.  Because the Veteran does not have a right ear 
hearing disability as defined by VA regulation, service 
connection may not be granted for hearing loss of the right 
ear.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding 
that there can be no valid claim for service connection in 
the absence of a current disability).

The Board finds that service connection is warranted for 
tinnitus.  Although the record does not contain a medical 
opinion linking the Veteran's currently diagnosed tinnitus to 
noise exposure in service, the Board finds that the medical 
evidence linking the Veteran's hearing loss to service is 
sufficient to establish the required nexus.  Therefore, with 
resolution of reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus is related to 
acoustic trauma during service. Accordingly, service 
connection for tinnitus is warranted.  38 U.S.C.A. §5107(b).

C.  Legal Criteria  - Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. Part 4, § 4.40 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2008).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206, 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



D.  Left forearm gunshot wound

The RO has assigned a 10 percent rating for a gunshot wound 
of the left forearm, pursuant to Diagnostic Code 8515. 

VA examination reports indicate that the Veteran is right-
hand dominant.  Thus, the Board will consider the rating 
criteria pertaining to the minor extremity.  
Diagnostic Code 8515 pertains to paralysis of the median 
nerve.  A 10 percent evaluation is applicable for mild 
incomplete paralysis affecting the minor extremity.  A 20 
percent evaluation is applicable for moderate incomplete 
paralysis, and a 40 percent evaluation is applicable for 
severe incomplete paralysis.  A 60 percent evaluation is 
applicable for complete paralysis with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2008).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

The rating criteria pertaining to peripheral nerves provide 
that the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  
With respect to the history of the Veteran's gunshot wound, 
the December 2007 VA report noted that the Veteran was 
injured in February 1969 with two AK47 rifle bullets.  One of 
these bullets hit him over the left forearm on the outside 
and made its exit medially near the elbow.  The examiner 
noted that there were no fractures.  However, there was 
extensive bleeding, and the Veteran required blood 
transfusion.  There was injury to the median nerve.  The 
examiner noted that the wounds were sutured and healed 
without any complications, and the Veteran regained good 
function after the healing process was completed.  

The Veteran had a VA examination in December 2003.  
Examination of the left forearm, elbow and hand revealed 
normal range of motion of the elbow.  Supination and 
pronation motions were normal and similar to the opposite 
side.  The motions of both wrists were noted as normal.  The 
Veteran had a good grip of the left hand.  There was flexion 
contracture of the PIP joint of the left fifth finger of 30 
degrees.  Beyond that, the Veteran had normal range of motion 
of the joint and the other joints of the fingers of the left 
hand, including the thumb.  Motor strength of the intrinsic 
muscles of the left hand was normal, including abduction of 
the left thumb.  Apposition of the left thumb to the palmar 
crease and the tips of the fingers was noted to be normal.  
The extensors of the wrist were normal.  The Veteran had good 
grip strength on the left side.  Sensory examination revealed 
slight impairment of the sensation over the index finger and 
thumb on the left side in the median distribution.  

The examiner diagnosed a history of gunshot wound to the left 
forearm.  The examiner stated that there was evidence of 
permanent loss of sensation over the median distribution of 
the left hand.  

The Veteran had a VA examination in December 2007.  The 
examiner noted that the Veteran had somewhat weaker 
dorsiflexion of the left thumb.  The Veteran   was able to 
make a good grip with the left hand.  There was a flexion 
contracture of 30 degrees of the PIP joint of the left little 
finger.  The Veteran was able to appose his left thumb to the 
palmar crease and tips of the fingers.  There was some 
decrease in sensation in the median distribution of the left 
hand and also slight decrease over the dorsal surface of the 
left thumb.  There was no local swelling, redness or 
puffiness around the joints of the fingers, including the 
thumb.  There was no local tenderness.  Range of motion of 
the left wrist was normal.  The range of motion of the joints 
of the left hand passively was normal except that the left 
little finger PIP joint lacked full extension.  The range of 
the other joints was normal.  Flexion range of the PIP joint 
of the left little finger was normal.  The examiner noted 
that DeLuca examination of the left hand showed no pain with 
motion, no obvious fatigability, lack of endurance or loss of 
range of motion.  

The above evidence establishes that the Veteran's service-
connected left arm gunshot wound is manifested by reduced 
sensation over the median distribution of the left hand, 
weakened dorsiflexion of the left thumb and flexion 
contracture of the left little finger.  Examiners have 
indicated that the Veteran has normal range of motion of the 
left wrist and elbow and of all of the fingers except the 
left little finger.  The Board finds that the manifestations 
of the Veteran's left median nerve disability most closely 
approximate a moderate incomplete paralysis that warrants a 
20 percent rating.  A rating in excess of 20 percent requires 
evidence of the median nerve. 

The Board has considered whether evaluations are warranted 
under rating criteria other than Diagnostic Code 8515.  The 
Board notes that a November 1972 VA examination indicated 
that the Veteran's left arm gunshot wound did not involve 
muscle loss.  Therefore, the Board finds that a rating for 
muscle injury is not appropriate.  

The Board has considered the rating criteria involving 
limitation of motion of the wrist and fingers.  In this 
regard, the VA examinations have indicated that the range of 
motion of the left wrist is normal.  The 2007 VA examination 
indicated that the Veteran lacked full range of motion of the 
little finger.  The diagnostic criteria provide that a non-
compensable evaluation is warranted for limitation of motion 
of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2008).  Accordingly, a separate evaluation is not 
assignable for limitation of motion of the left little 
finger.

The 2007 VA examination indicated that the Veteran had 
weakened extension of the left thumb.  The Board has also 
considered Diagnostic Code 5228, which pertains to limitation 
of motion of the thumb.  A compensable evaluation under that 
diagnostic code is applicable where the evidence shows a gap 
of one to two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.  The 2007 VA examination noted 
that apposition of the left thumb to the palmar crease and 
the tips of the fingers was normal.  Therefore, a separate 
evaluation is not applicable for limitation of motion of the 
left thumb.  

The Board has considered the rating criteria pertaining to 
scars.  The October 2007 VA examination identified two scars 
on the left arm.  The examiner noted that there was a one 
centimeter scar on the lateral side of the left forearm.  The 
scar was slightly depressed by one to two centimeters 
throughout.  The scar was stable and hypopigmented.  The scar 
was neither keloidal nor inflamed.  The scar was slightly 
adherent in the middle 4 centimeters.  The scar was non-
tender to palpation.  

The examiner identified an exit scar on the medial surface of 
the left forearm by the elbow.  The scar was 10 centimeters 
in length, of which 5 centimeters were raised.  The scar was 
hypopigmented.  The scar was not tender to palpation.  The 
width of the medial scar was three to four millimeters 
throughout.  The width of the lateral forearm scar was two to 
three millimeters.  There was moderate adherence of the 
raised portion of the scar on the medial side of the arm.  
The medial scar was not inflamed, edematous or keloidal.  It 
was stable.  The examiner noted that the Veteran reported a 
slight pulling sensation if he fully extended his left arm.  
The examiner noted that the scar did not inhibit range of 
motion.  

The rating criteria governing scars other than those of the 
head, face or neck are set forth in 38 C.F.R. § 4.118, DC's 
7801 through 7805.  Diagnostic Code 7801 governs scars, other 
than the head, face or neck that are deep or that cause 
limited motion.  A 10 percent rating is assignable for a scar 
with area or areas exceeding 6 square inches (39 sq. cm.). A 
20 percent rating is assignable for a scar with area or areas 
exceeding 12 square inches (77 sq. cm.). 38 C.F.R. § 4.118, 
DC 7801 (2008).

Scars in widely separated areas, as one or two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25. 38 C.F.R. § 4.118, DC 7801, Note 
1.

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. 
§ 4.118, DC 7801, Note 2.

Diagnostic Code 7802 pertains to scars other than the head, 
face, or neck that are superficial and that do not cause 
limited motion. Under DC 7802, a maximum rating of 10 percent 
rating is assignable for such scars with an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, DC 7802 (2007). 

A superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (2).

Diagnostic Code 7803 provides that a maximum 10 percent 
rating is assignable for scars that are superficial and 
unstable. 38 C.F.R. § 4.118, DC 7803 (2008).
Diagnostic Code 7804 provides that a 10 percent rating is 
warranted for superficial scars that are painful on 
examination.

Diagnostic Code 7805 provides that scars may be rated 
according to limitation of motion of the affected part. 38 
C.F.R. § 4.118, DC 7805 (2008).

The 2007 VA examination report indicated that the Veteran has 
a "pulling" sensation associated with the scar on the 
medial side of the left forearm.  Therefore,  the Board finds 
that a 10 percent evaluation is warranted for a scar that is 
superficial and painful on examination, pursuant to 
Diagnostic Code 7804.  A rating in excess of 10 percent is 
not assignable because the scar does not exceed 12 inches in 
area and does not result in limitation of motion of the left 
arm.  38 C.F.R. Diagnostic Codes 7801, 7805 (2008).      

The Board has considered whether a separate evaluation is 
warranted for the scar on the lateral side of the left 
forearm and concludes that the criteria for a separate 
evaluation are not met.  The 2007 VA examination indicated 
that the scar on the lateral side of the left forearm was 
superficial and stable and was not associated with underlying 
tissue damage.  The scar was not painful and did not cause 
limitation of motion.  Accordingly there is no basis for a 
separate evaluation for the scar on the lateral side of the 
left forearm.  

In conclusion, the Board finds that the manifestations of the 
Veteran's left arm gunshot wound most nearly approximate 
moderate incomplete paralysis.  Therefore, the criteria for a 
20 percent rating under Diagnostic Code 8515 are met.  The 
Board  finds that a separate 10 percent evaluation is 
warranted for a scar on the medial side of the left forearm, 
pursuant to Diagnostic Code 7804.

E.  Left leg gunshot wound

The RO has assigned a 10 percent rating for gunshot wound of 
the left leg, pursuant to Diagnostic Code 8525.

Diagnostic Code 8525 pertains to paralysis of the posterior 
tibial nerve.  A 10 percent rating is assignable for mild or 
moderate incomplete paralysis.  A 20 percent rating is 
assignable for severe incomplete paralysis.  A 30 percent 
rating is assignable for complete paralysis with paralysis of 
all the muscles of the sole of the foot, frequently with 
painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is impaired.  

Upon VA examination in December 2003, the VA examiner noted 
that the Veteran had normal range of motion of the left 
ankle.  Hallux valgus with bunions was noted on both sides.  
The examiner indicated that the Veteran had practically no 
control over the left big toe but had control of the other 
toes.  There was weakness of dorsiflexion and plantar flexion 
compared to the opposite side.  Range of motion of the toes 
was within functional limits.  Sensory examination revealed 
impairment of sensation on the inside of the front part of 
the foot.  The lack of sensation extended on the plantar 
surface of the medial part of the foot.  Sensation was normal 
on the lateral part of the foot both on the plantar surface 
and the dorsal surface.  

The examiner indicated that, because of motor paralysis, the 
Veteran developed hammertoe deformity which was corrected 
with surgery.  There appeared to be some atrophy of the 
intrinsic muscles of the left foot compared to the opposite 
side due to posterior tibial nerve injury.  

At the VA examination in October 2007, the examiner noted 
marked hallux valgus bilaterally.  Range of motion of the 
left second toe was slightly decreased in dorsiflexion.  
Range of motion of the other toes was normal.  There was 
slight sensory impairment of the medial part of the front 
part of the left foot, extending to the bottom and somewhat 
to the dorsum.  There was numbness over the second toe in 
particular.  There was slight weakness of the toe plantar 
flexion on the left and some weakness of dorsiflexion.  The 
examiner noted that the Veteran had fairly good motor 
strength of the left ankle dorsiflexion and plantar flexion.  
The examiner indicated that Deluca examination of the left 
toes showed no obvious fatigability, lack or endurance of 
loss of range of motion.  The examiner diagnosed status post 
bullet injury through and through to the left leg with some 
nerve injury of the posterior tibial nerve of the left leg as 
well as the peroneal nerve of the left leg.  The examiner 
diagnosed marked hallux valgus bilaterally and indicated that 
there was definitely some contribution from the gunshot 
wound.  

Based on the foregoing, the Board finds that a 20 percent 
rating is warranted under Diagnostic Code 8525.  The 
examination reports reflect that the Veteran's left leg 
gunshot wound is manifested by weakened dorsiflexion and 
plantar flexion of the left foot, sensory impairment of the 
left foot and weakened dorsiflexion of the second toe.  The 
Board finds that such manifestations most nearly approximate 
severe incomplete paralysis which warrants a 20 percent 
rating.  A higher rating is not warranted absent evidence of 
complete paralysis of the posterior tibial nerve, with 
findings such as paralysis of all muscles of the sole of the 
foot, inability to flex the toes, weakened adduction of the 
foot and impaired plantar flexion.

The Board has also considered whether a separate evaluation 
is warranted for left leg scars.   The 2007 VA examination 
noted an 18 centimeter scar on the medial side of the left 
calf.  The scar was nontender and slightly hypopigmented.  
The scar was stable, was not keloidal and was not inflamed.   
The scar was flat and was not adherent.  It did not inhibit 
range of motion.

The examiner noted that the Veteran had a medial side (exit 
wound) scar on the left leg.  The scar was 14 centimeters in 
length and three centimeters in width.  It was slightly 
hypopigmented, non-tender and not adherent.  The scar was 
stable and did not inhibit range of motion.   

The Board finds that a separate evaluation for the Veteran's 
leg scars is not applicable.  The evidence indicates that the 
scars on the left leg are superficial and stable.  The scars 
are not painful and do not inhibit range of motion.  The 
scars do not exceed 144 square inches (929 square 
centimeters) in area.  Accordingly, there is no basis for a 
compensable evaluation for the left leg scars associated with 
the gunshot wound of the left leg.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2008).  

F.  Hammertoe, left second toe

A non-compensable evaluation has been assigned for hammertoe 
pursuant to Diagnostic Code 5282.  Under Diagnostic Code 
5282, hammertoe affecting a single toe warrants a non-
compensable evaluation.  A 10 percent evaluation is 
assignable for hammertoe of all toes, unilateral without claw 
foot.  38 C.F.R. § 4.72, Diagnostic Code 5282 (2008).  

The record in this case indicates that hammertoe affects the 
left second toe. The 2007 VA examination noted a diagnosis of 
status post surgery of the left second toe for hammering.  
The criteria for a compensable evaluation are not met because 
the hammertoe does not affect all of the toes of the left 
foot.  Accordingly, the Board finds that there is a 
preponderance of evidence against the veteran's claim for an 
increased rating.    




G.  Extrashchedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disabilities, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitate frequent periods 
of hospitalization.  Accordingly, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hearing loss, left ear is granted.

Service connection for hearing loss, right ear, is denied.  

Service connection for tinnitus is granted.

A 20 percent rating is granted for a gunshot wound of the 
left forearm, subject to regulations governing the payment of 
monetary benefits.  

A 10 percent rating is granted for a medial left forearm 
scar, subject to regulations governing the payment of 
monetary benefits.  

A 20 percent rating is granted for gunshot wound of the left 
leg, subject to regulations governing the payment of monetary 
benefits.

A compensable rating for hammertoe, post-operative, left 
second toe, is denied.

REMAND

Additional development is necessary before the Board can 
decide the claim of entitlement to service connection for 
cold injury residuals of the right hand.  

The Veteran asserts that he has cold injury  residuals after 
enduring an ice and snow storm while at the U.S. Army Ranger 
School in Dahlongea, Georgia.  The Veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge, such as exposure to cold weather during 
service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

On remand, the Veteran should be scheduled for a VA 
examination to determine whether he has cold injury residuals 
of the right hand as a result of ice and snow exposure during 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for cold injuries.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should indicate that such a review 
was conducted. The examiner should 
diagnose any disability of the right hand 
and should indicate whether it is at least 
as likely as not (50 percent or greater 
likelihood) that a current right hand 
disability is related to cold weather 
exposure during service.  The examiner 
should provide a detailed rationale for 
the opinion.   

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


